

EXHIBIT 10.46
UNCONDITIONAL GUARANTY
This continuing Unconditional Guaranty (“Guaranty”) is entered into as of May 7,
2013, by ALIMERA SCIENCES, INC., a Delaware corporation (“Guarantor”), in favor
of SILICON VALLEY BANK, a California corporation (“Bank”).
RECITALS
A.    Concurrently herewith, Bank and ALIMERA SCIENCES LIMITED, a company
registered under the laws of England and Wales under company number 08018355
(“Borrower”), are entering into that certain Loan and Security Agreement dated
as of even date herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which Bank has
agreed to make certain advances of money and to extend certain financial
accommodations to Borrower (collectively, the “Loans”), subject to the terms and
conditions set forth therein. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Loan Agreement.
B.    In consideration of the agreement of Bank to make the Loans to Borrower
under the Loan Agreement, Guarantor is willing to guaranty the full payment and
performance by Borrower of all of its obligations thereunder and under the other
Loan Documents, all as further set forth herein.
C.    Guarantor is the ultimate parent of Borrower and will obtain substantial
direct and indirect benefit from the Loans made by Bank to Borrower under the
Loan Agreement.
NOW, THEREFORE, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Guarantor hereby represents,
warrants, covenants and agrees as follows:
Section 1.Guaranty.
1.1    Unconditional Guaranty of Payment. In consideration of the foregoing,
Guarantor hereby irrevocably, absolutely and unconditionally guarantees to Bank
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all Obligations. Guarantor agrees
that it shall execute such other documents or agreements and take such action as
Bank shall reasonably request to effect the purposes of this Guaranty.
1.2    Separate Obligations. These obligations are independent of Borrower’s
obligations and separate actions may be brought against Guarantor (whether
action is brought against Borrower or whether Borrower is joined in the action).
Section 2.    Representations and Warranties.
Guarantor hereby represents and warrants that:

1





--------------------------------------------------------------------------------



(a)    Guarantor (i) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware; (ii) is duly qualified to
do business and is in good standing in every jurisdiction where the nature of
its business requires it to be so qualified (except where the failure to so
qualify would not reasonably be expected to have a material adverse effect on
the business or results of operations of the Consolidated Group, taken as a
whole, or on Guarantor’s ability to pay or perform its obligations hereunder);
and (iii) has all requisite power and authority to execute and deliver this
Guaranty and each Loan Document executed and delivered by Guarantor pursuant to
the Loan Agreement or this Guaranty and to perform its obligations thereunder
and hereunder.
(b)    The execution, delivery and performance by Guarantor of this Guaranty
(i) are within Guarantor’s powers and have been duly authorized by all necessary
action on the part of Guarantor; (ii) do not contravene Guarantor’s
organizational documents or any law or any contractual restriction binding on or
affecting Guarantor or by which Guarantor’s property may be affected; (iii) do
not require any authorization or approval or other action by, or any notice to
or filing with, any governmental authority or any other Person under any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Guarantor is a party or by which Guarantor or any of its property is
bound, except such as have been obtained or made; and (iv) do not result in the
imposition or creation of any Lien upon any property of Guarantor.
(c)    This Guaranty is a valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally.
(d)    There is no action, suit or proceeding affecting Guarantor pending or
threatened before any court, arbitrator, or governmental authority, domestic or
foreign, which would reasonably be expected to have a material adverse effect on
the ability of Guarantor to perform its obligations under this Guaranty.
(e)    Guarantor’s obligations hereunder are not subject to any offset or
defense against Bank or Borrower of any kind.
(f)    The most recent financial statements of Guarantor, copies of which have
been furnished to Bank, fairly present the financial position and results of
operations for Guarantor for the dates and periods purported to be covered
thereby, all in accordance with GAAP, and there has been no material adverse
change in the financial position or operations of Guarantor since the date of
such financial statements.
(g)    To ensure the legality, validity, enforceability or admissibility into
evidence of this Guaranty in the jurisdiction in which Guarantor is incorporated
and any jurisdiction in which Guarantor conducts business, it is not necessary
that (i) this Guaranty be filed or recorded with any court or other authority in
such jurisdiction, (ii) any other filings, notices, authorizations, approvals be
obtained or other actions taken,

2





--------------------------------------------------------------------------------



or (iii) any stamp or similar tax be paid on or with respect to this Guaranty,
or, if any of the foregoing actions are necessary, they have been duly taken.
(h)     Neither Guarantor nor its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under applicable law.
(i)    The incurrence of Guarantor’s obligations under this Guaranty will not
cause Guarantor to (i) become insolvent; (ii) be left with unreasonably small
capital for any business or transaction in which Guarantor is presently engaged
or plans to be engaged; or (iii) be unable to pay its debts as such debts
mature.
(j)    Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true in
all material respects so long as this Guaranty remains in effect.
Section 3.    Reporting Covenant. Guarantor shall provide Bank with, within five
(5) days of filing, copies of all reports on Form 10-K, 10-Q and 8‑K with
respect to Guarantor filed with the SEC.
Section 4.    General Waivers. Guarantor waives:
(a)    Any right to require Bank to (i) proceed against Borrower or any other
person; (ii) proceed against or exhaust any security or (iii) pursue any other
remedy. Bank may exercise or not exercise any right or remedy it has against
Borrower or any security it holds (including the right to foreclose by judicial
or nonjudicial sale) without affecting Guarantor’s liability hereunder.
(b)    Any defenses from disability or other defense of Borrower or from the
cessation of Borrower’s liabilities.
(c)    Any setoff, defense or counterclaim against Bank.
(d)    Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until
Borrower’s Obligations to Bank have been indefeasibly paid in full and
Borrower’s financing arrangements with Bank have been terminated, Guarantor has
no right of subrogation or reimbursement against Borrower for claims arising
under this Guaranty.
(e)    Any right to enforce any remedy that Bank has against Borrower.
(f)    Any rights to participate in any security held by Bank.

3





--------------------------------------------------------------------------------



(g)    Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Borrower to Bank. Guarantor is responsible
for being and keeping itself informed of Borrower’s financial condition.
(h)    The benefit of any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower from any of the Obligations by
operation of law or otherwise.
Section 5.    Real Property Security Waiver. Guarantor acknowledges that, to the
extent Guarantor has or may have rights of subrogation or reimbursement against
Borrower for claims arising out of this Guaranty, those rights may be impaired
or destroyed if Bank elects to proceed against any real property security of
Borrower by non-judicial foreclosure. That impairment or destruction could,
under certain judicial cases and based on equitable principles of estoppel, give
rise to a defense by Guarantor against its obligations under this Guaranty.
Guarantor waives that defense and any others arising from Bank’s election to
pursue non-judicial foreclosure. Guarantor waives the benefits, if any, of any
statutory or common law rule that may permit a subordinating creditor to assert
any defenses of a surety or guarantor, or that may give the subordinating
creditor the right to require a senior creditor to marshal assets, and Guarantor
agrees that it shall not assert any such defenses or rights.
Section 6.    Reinstatement. Notwithstanding any provision of the Loan Agreement
to the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantor or Borrower is rescinded or must
be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any such payment must be rescinded or
restored shall be made by Bank in its sole discretion; provided, however, that
if Bank chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless Bank from all costs and expenses
(including, without limitation, reasonable attorneys’ fees) of such litigation.
To the extent any payment is rescinded or restored, Guarantor’s obligations
hereunder shall be revived in full force and effect without reduction or
discharge for that payment. Guarantor’s obligations under this Section 6 shall
survive termination of this Guaranty.
Section 7.    No Waiver; Amendments. No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. This Guaranty may not be
amended or modified except by written agreement between Guarantor and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
the party granting such consent or waiver.
Section 8.    Compromise and Settlement. No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge Guarantor from this Guaranty or
the performance of the obligations hereunder.

4





--------------------------------------------------------------------------------



Section 9.    Notice. Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:
If to Guarantor:
Alimera Sciences, Inc.
 
6120 Windward Parkway, Suite 290
 
Alpharetta, Georgia 30005
 
Attn:
Cheif Financial Officer
 
Fax:
(678) 990-5744
 
 
 
If to Bank:
Silicon Valley Bank
 
275 Grove Street, Suite 2-200
 
Newton, Massachusetts 02466
 
Attn:
Ms. Kate Leland
 
Fax:
(617) 527-0177
 
 
with copies to:
Riemer & Braunstein, LLP
 
Three Center Plaza
 
Boston, Massachusetts 02466
 
Attn:
David A. Ephraim, Esquire
 
Fax:
(617) 880-3456

or at such other address as may be substituted by notice given as herein
provided. Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered or sent by facsimile transmission or three
(3) Business Days after the same shall have been deposited in the United States
mail. If sent by overnight courier service, the date of delivery shall be deemed
to be the next Business Day after deposited with such service.
Section 10.    Entire Agreement. This Guaranty constitutes and contains the
entire agreement of the parties and supersedes any and all prior and
contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Bank, whether written or oral, respecting
the subject matter hereof.
Section 11.    Severability. If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantor and
Bank to the extent possible. In any event, all other provisions of this Guaranty
shall be deemed valid and enforceable to the full extent possible under
applicable law.
Section 12.    Subordination of Indebtedness. Any indebtedness or other
obligation of Borrower now or hereafter held by or owing to Guarantor is hereby
subordinated in time and right of payment to all obligations of Borrower to
Bank, except as such indebtedness or other

5





--------------------------------------------------------------------------------



obligation is expressly permitted to be paid under the Loan Agreement; and such
indebtedness of Borrower to Guarantor is assigned to Bank as security for this
Guaranty, and if Bank so requests shall be collected, enforced and received by
Guarantor in trust for Bank and to be paid over to Bank on account of the
Obligations of Borrower to Bank, but without reducing or affecting in any manner
the liability of Guarantor under the other provisions of this Guaranty. Any
notes now or hereafter evidencing such indebtedness of Borrower to Guarantor
shall be marked with a legend that the same are subject to this Guaranty and
shall be delivered to Bank.
Section 13.    Payment of Expenses. Guarantor shall pay, promptly on demand, all
Expenses incurred by Bank in defending and/or enforcing this Guaranty. For
purposes hereof, “Expenses” shall mean costs and expenses (including reasonable
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) for defending and/or enforcing this Guaranty (including those incurred
in connection with appeals or proceedings by or against any Guarantor under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief).
Section 14.    Assignment; Governing Law. This Guaranty shall be binding upon
and inure to the benefit of Guarantor and Bank and their respective successors
and assigns, except that Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Bank,
which may be granted or withheld in Bank’s sole discretion. Any such purported
assignment by Guarantor without Bank’s written consent shall be void. This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York without regard to principles thereof regarding conflict of
laws.
Section 15.    Jurisdiction. Guarantor hereby irrevocably agrees that any legal
action or proceeding with respect to this Guaranty or any of the agreements,
documents or instruments delivered in connection herewith may be brought in the
state and federal courts located in the State of New York as Bank may elect
(provided that Guarantor acknowledges that any appeals from those courts may
have to be heard by a court located outside of the State of New York), and, by
execution and delivery hereof, Guarantor accepts and consents to, generally and
unconditionally, the jurisdiction of the aforesaid courts and agrees that such
jurisdiction shall be exclusive, unless waived by Bank in writing, with respect
to any action or proceeding brought by Guarantor against Bank. Nothing herein
shall limit the right of Bank to bring proceedings against Guarantor in the
courts of any other jurisdiction. Guarantor hereby waives, to the full extent
permitted by law, any right to stay or to dismiss any action or proceeding
brought before said courts on the basis of forum non conveniens.
Section 16.    WAIVER OF JURY TRIAL. EACH OF BANK AND GUARANTOR HEREBY WAIVES,
TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS GUARANTY. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

6





--------------------------------------------------------------------------------



REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AND ANY RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 16.
[signature page to follow]

7





--------------------------------------------------------------------------------





GUARANTOR:    
ALIMERA SCIENCES, INC.
By:
/s/ Richard S. Eiswirth, Jr.
Name:
Richard S. Eiswirth, Jr.
Title:
Chief Financial Officer and
Chief Operating Officer




8



